DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 
Status of Claims
Claims 1, 3, 6, and 7 of US Application No. 16/912,971 are currently pending and have been examined. Applicant amended claims 1 and 6, canceled claims 2, 4, and 5, and added claim 7.

Response to Arguments/Amendments
Applicant’s arguments, see REMARKS, filed 09 May 2022, regarding the previous rejections of claims 1 and 6 under 35 USC § 103 have been fully considered but are not persuasive. Applicant argues that the prior art of record does not teach "wherein when the automatic driving vehicle is in a state of being shiftable to the automatic mode before the communication device transmits the automatic mode request and before the automatic driving vehicle is in the permission waiting state, the processor is further configured to display, on a display screen, that the vehicle is shiftable to the automatic mode" as recited in claims 1 and 6. Applicant acknowledges that Chiba does disclose that automatic driving being permitted is a subject of the display of Chiba. However, Applicant argues that Chiba does not display that automatic driving is permitted under the particular claimed permissions. However, Examiner asserts that Chiba suggests to a person of ordinary skill in the art, and a person or ordinary skill in the art would recognize, that providing a display that provides an indication to a driver of the vehicle that automatic driving of the vehicle is permitted would be beneficial whenever the conditions for automatic driving are satisfied, regardless of the what the conditions for automatic driving might be. The combination of Yu and Chiba, as set forth in the Final Rejection, teaches the conditions for permitting automatic driving. Applicant does not argue that the combination fails to teach the claimed conditions. Accordingly, it would be obvious to display that automatic driving is permitted when the combined conditions for automatic driving of Yu and Chiba are satisfied so that the driver can recognize when the automatic driving mode may be selected. Accordingly, Applicant's arguments are not persuasive.
	Examiner acknowledges that the prior art of record does not teach “wherein when the automatic driving vehicle is located at an in-service standby position and the at least one processor has determined that an automatic mode button has been depressed, the automatic driving vehicle transmits the automatic mode request to the operation management center”, as recited in amended claim 1. Therefore, the previous rejection of claim 1 under § 103 is withdrawn. However, a new rejection of claim 1 under § 103 in view of Yu et al. (US 2020/0192358 A1), Kim (US 2019/0161092 A1), and Chiba (US 2018/0208211 A1) is set forth below.
	Examiner also acknowledges that the prior art of record does not teach “wherein when the automatic driving vehicle is in a state of being shiftable to the automatic mode before the communication device transmits the automatic mode request and before the automatic driving vehicle is in the permission waiting state, the automatic driving vehicle communicates with the operation management center and the operation management center registers the automatic driving vehicle in an identification completed vehicle list in the operation management center”, as recited in amended claim 7. Therefore, the previous rejection of claim 7 under § 103 is withdrawn.

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 recites “an operation plan” (last line) but an operation plan is already recited in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “wherein when the automatic driving vehicle is in a state of being shiftable to the automatic mode before the communication device transmits the automatic mode request and before the automatic driving vehicle is in the permission waiting state, the automatic driving vehicle communicates with the operation management center and the operation management center registers the automatic driving vehicle in an identification completed vehicle list in the operation management center”. The specification discloses that a vehicle that “may be put into service first communicates with the operation20 management center 12. In a case where the vehicle 10 does not have any problems, the vehicle 10 is registered in an identification completed vehicle list in the operation management center 12.” See page 9 at lines 19-22. The specification does not make any additional disclosure registering the vehicle. The specification does not disclose that the registration is performed when the vehicle is in a state of being shiftable and before the vehicle is in the permission waiting state. Therefore, claim 6 represents new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 7 are already recited in claim 1, from which claim 7 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2020/0192358 A1, “Yu”) in view of Kim (US 2019/0161092 A1) and Chiba (US 2018/0208211 A1).

Regarding claim 1, Yu discloses a method and apparatus for authorizing autonomous driving functions and teaches:
at least one processor configured to function as: 
a communication device that transmits an automatic mode request to the operation management center, wherein the automatic driving vehicle enters a permission waiting state to await permission, from the operation management center, to shift to the automatic mode (at 101 control system of the autonomous vehicle sends an authorization request to a cloud server – see at least Fig. 1 and ¶ [0051]; at 102, vehicle activates autonomous driving function in response to receiving authorization approval instruction from cloud server – see at least Fig. 1 and ¶ [0052]; i.e., time between sending request and receiving approval instruction = permission waiting state),
[ ], and 
[ ] the at least one processor is further configured to cause the automatic driving vehicle to start travel in the automatic mode (autonomous driving function is activated – see at least Fig. 1 and ¶ [0052]); 
[ ];
wherein when [ ] and the at least one processor has determined that an automatic mode [is requested by a user], the automatic driving vehicle transmits the automatic mode request to the operation management center (each time the autonomous driving function needs to be activated, the control system in the autonomous vehicle sends an authorization request to the cloud server – see at least ¶ [0055]; need to be activated might mean that the user requested to switch to an autonomous driving mode – see at least ¶ [0055]).

Yu fails to teach the request by the user being via depressing an automatic mode button and wherein when the automatic driving vehicle is located at an in-service standby position, the automatic driving vehicle transmits the automatic mode request to the operation management center. 

However, Kim discloses an apparatus for controlling driving mode of an autonomous driving vehicle and teaches:
the at least one processor has determined that an automatic mode button has been depressed (operation of a button for switching between manual driving mode and autonomous driving mode – see at least ¶ [0007]; driving mode controller receives a driving mode change signal generated through operation of a driving mode button – see at least Fig. 1 and ¶ [0015]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for authorizing autonomous driving functions of Yu to provide determining depression of an automatic mode button, as taught by Kim, to switch operation to an automatic driving mode as desired by the user (Kim at [0007]; Yu at ¶ [0055]).

Examiner notes that as currently claimed, the condition “when the automatic driving vehicle is located at an in-service standby position [ ], transmitting the automatic mode request to the operation management center”, given its broadest reasonable interpretation, is not a limiting condition. As disclosed in the specification, a user may manually move the vehicle into a standby position (see page 9 at lines 7-18). The user also controls the time of transmission by manually depressing the button (see page 10 at lines 4-8. For (i.e., when) a vehicle that is stopped at a standby position, the operator may choose to press the automatic mode button. In other words, the vehicle being at a standby location is not a prerequisite to transmitting the request to the operation management center. The only prerequisite is the depression of the button. In this regard, the apparatus of Yu modified to include the mode selection button Kim, is configured to transmit the mode request to the operation management center when the mode button is depressed by a user wanting to switch to automatic mode. The mode request will be transmitted whenever the button is depressed regardless of the location of the vehicle, including if the vehicle happens to be at a standby position. 

Yu also fails to teach in a case where the permission from the operation management center is received during the permission waiting state, the automatic driving vehicle enters a start manipulation waiting state of waiting for a start manipulation of an operator, and  in a case where there is the start manipulation of the operator during the start manipulation waiting state, the at least one processor is further configured to cause the automatic driving vehicle to start travel in the automatic mode; wherein when the automatic driving vehicle is in a state of being shiftable to the automatic mode before the communication device transmits the automatic mode request and before the automatic driving vehicle is in the permission waiting state, the processor is further configured to display, on a display screen, that the vehicle is shiftable to the automatic model.

Further, Chiba discloses a driving assistance control apparatus and teaches:
in a case where the permission [ ] is received during the permission waiting state, the automatic driving vehicle enters a start manipulation waiting state of waiting for a start manipulation of an operator (vehicle may be in an ‘automatic driving permitted’ state, e.g., state of Fig. 4(d) and waiting for operation of switch 33 to switch to ‘automatic driving in-operation’ state, e.g., state of Fig. 4(e) – see at least Fig. 4 and ¶ [0032]-[0033], [0065]; i.e., time waiting for driver to activate switch 33 after display of ‘automatic driving permitted’ = manipulation waiting state), and 
in a case where there is the start manipulation of the operator in the start manipulation waiting state, the at least one processor is further configured to cause the automatic driving vehicle to start travel in the automatic mode starts (after activating switch 33, automatic driving is in operation – see at least Fig. 4(e) and ¶ [0070]);
wherein when the automatic driving vehicle is in a state of being shiftable to the automatic mode [based on conditions], the processor is configured to display, on a display screen, that the vehicle is shiftable to the automatic mode (‘automatic driving permitted’ may be displayed in a display area – see at least Fig. 4 and ¶ [0063]). 
	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for authorizing autonomous driving functions of Yu to provide a start manipulation waiting state and to provide for starting automatic mode traveling, as taught by Chiba, to allow the user to select the desired mode for vehicle traveling (Chiba at ¶ [0032]).

Chiba dose not explicitly teach the conditions being before the communication device transmits the automatic mode request and before the automatic driving vehicle is in the permission waiting state. However, Examiner maintains, as indicated in the Advisory Action dated 19 April 2022, that Chiba suggests to a person of ordinary skill in the art, and a person or ordinary skill in the art would recognize, that providing a display that provides an indication to a driver of the vehicle that automatic driving of the vehicle is permitted would be beneficial whenever the conditions for automatic driving are satisfied, regardless of what the conditions are. Accordingly, it would be obvious to display that automatic driving is permitted whenever the conditions for automatic driving are satisfied so that the driver can recognize when the automatic driving mode may be selected and entered. 

	Regarding claim 3, Yu fails to teach wherein in a case of starting from a state of being stopped at a stopping place in the automatic mode, the start is enabled without receiving any permission from the operation management center.

Examiner interprets claim 3 to mean that once the vehicle has been stopped when operating in the automatic mode, no additional permissions are required for the vehicle to start movement again. In light of this interpretation, Yu further teaches:
wherein when the automatic driving vehicle starts from a state of being stopped at a stopping place in the automatic mode, the start is enabled without receiving any permission from the operation management center (autonomous driving is activated after receiving authorization from the cloud server – see at least Fig. 1 and ¶ [0052]; i.e., once autonomous driving is activated, no additional authorizations are need to execute autonomous driving; NOTE: autonomous driving, as is understood in the art, includes normal driving functions, such as decelerating and accelerating the vehicle to control the vehicle to stop or more). 

Regarding claim 7, the claim recites the same limitation already recited in claim 1. Therefore, the relevant portion of the rejection for claim 1 is applicable to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666